UNI'I`ED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

ROY A. WILLIAMS (#433256) CIVIL ACTION
VERSUS NO. ls-]I}'?")'-JWD-EWD
DARREL VANNOY

RULING AND ORDER

 

Before the Court is a Petition for Writ of Habeas Corpus filed by Petitioner, Roy A.
Williarns (“Petitioner”), an inmate incarcerated at the l_,ouisiana State Penitentiary (“LSP”),
Angola, Louisiana.l On or about Decernber ll, 2018, Petitioner filed a 28 U.S.C. § 2241
application herein challenging his conviction for second degree murder, entered in the Parish of
Lincoln in 2000.2

Petitioner has previously filed a petition for writ of habeas corpus in the United States
District Court for the Western District of Louisiana regarding the same conviction.3 28 U.S.C. §
2244(b)(l) and (2) authorize dismissal of “second and successive” habeas corpus petitions, and §
2244(b)(3) directs a petitioner filing a “second and successive” habeas to obtain authorization from
the appropriate Court of Appeals before filing the petition in District Court.

The instant Petition is another attempt to collaterally attack Petitioner’s state court
conviction, and Petitioner’s claims are clearly successive As Petitioner has not yet received
permission from the Court of Appeals to file this successive petition in the District Court as

required by statute, this Court lacks jurisdiction to consider his claims. Accordingly,

 

' R. Doc. l.
2 R. Docs. I & 1-2, p. ?.
3 See Roy Anthony Wl`”r'ams v. Warden, Burl' Car'n, l3~Cv-2620 (W.D. l_.a. Sept. 6, 2013).

IT IS ORDERED that the Petition4 be deemed successive, and that it be DISMISSEI) for
lack of jurisdiction because Petitioner did not obtain permission from the United States Court of
Appeals for the Fiii.h Circuit prior to filing.

IT IS FURTHER ORDERED that Petitioner’s pending Motions5 be DENIED AS
MOOT.

Signed in Baton Rouge, l_,ouisiana, on April 8, 2019.

A\/\

JgD\G§ JOHN W. deGRAVELLES
U D STATES DISTRICT COURT
MIDDLE DIS'I`RIC'I` OF LOUISIANA

 

‘ R. Doc. l.
5 R. Docs. 2 & 3.

